PER CURIAM.
Cecil was tried, convicted, and sentenced in the District Court of the United States for the Eastern District of Oklahoma for introducing and carrying into' the Indian country, to wit, the county of Muskogee, in the state of Oklahoma, from without said Indian country, and from without said district, spirituous and intoxi*369eating liquor. At tlie close of all the evidence offered at the trial, counsel for the defendant demurred to the evidence introduced, for the reason that it failed to show the defendant guilty as charged. The demurrer was overruled, and an exception taken.
We are of the opinion that the demurrer ought to have been sustained, as there was not sufficient evidence that the defendant introduced intoxicating liquor into Muskogee county from without the district or state of Oklahoma. Chambliss v. United States, 218 Fed. 154, 132 C. C. A. 112; Lewellen v. United States, 223 Fed. 18, - C. C. A. —; Moore v. United States, 224 Fed. 95, — C. C. A. —; Sellers v. United States, 222 Fed. 1023, - C. C. A. ——; Crites v. United States, 222 Fed. 1022, — C. C. A. -.
The judgment below is reversed, and a new trial ordered.